IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT NASHVILLE               FILED
                           DECEMBER 1997 SESSION
                                                              June 17, 1998

                                                           Cecil W. Crowson
                                                          Appellate Court Clerk
STATE OF TENNESSEE,                      )
                                         )       NO. 01C01-9701-CR-00031
       Appellee,                         )
                                         )       DAVIDSON COUNTY
VS.                                      )
                                         )       HON. ANN LACY JOHNS, JUDGE
ROBERT ANTHONY PAYNE,                    )
 a.k.a. ANTHONY JORDAN,                  )       (Vehicular Homicide, Reckless
                                         )       Endangerment, Reckless
       Appellant.                        )       Aggravated Assault, Intentional or
                                         )       Knowing Aggravated Assault)



                            CONCURRING OPINION


       I acknowledge that I upheld the constitutionality of the statute on parole

eligibility in State v. Cooper, No. 01C01-9604-CC-00150 (Tenn. Crim. App. at

Nashville, November 17, 1997). However, I did not address the issue of whether

telling the jury that they could consider sentencing in reaching their verdict was

appropriate. Therefore, I concur with Judge Riley's analysis in this case.




                                                 __________________________
                                                 PAUL G. SUMMERS, Judge